Title: Thomas Jefferson to Wilson Cary Nicholas, 28 January 1819
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Monticello
Jan. 28. 19.
          
          Yours of the 25th came to hand last night and I sincerely join with you in joy on the passage of the University bill. but it will be in a great measure on paper only with our present funds. the funds we transferred to the public, with what may be saved of the 1st year’s endowment may enable us to build this year a 3d and a 4th pavilion so as to accomodate 4. professors; but after this year we cannot add a pavilion a year with it’s dormitories, and what will be an University without a chemical apparatus, an astronomical apparatus with it’s Observatory, a Library building and it’s library Etc. I wish the legislature could be induced to give for these purposes the derelict portions of the appropriations for the primary pauper schools, I mean the portions of the 45,000 D. not accepted by the different counties. a great deal of the pauper appropn will either be unclaimed or embezzled by jobs. we have few paupers in this country, and the labor of these cannot be spared by their parents because they are paupers. they are so sparse also that they could not be brought together. the want of elementary education in the lower class is not from want of means in the parents, but of masters; none but cripples or invalids being willing to devote themselves to inactivity. ever & affectionately yours
          Th: Jefferson
        